UNITED STATES DISTRICT COURT
                                                                                           FILED
                            FOR THE DISTRICT OF COLUMBIA                                    AUG - 9 2010
                                                                                      Clerk. U S Oi t'
                                                                                     Courts tor the ~/~~~c~ ~:~~~~~gra
                                    )
NATHAN E. JACOBS,                   )
                                    )
            Plaintiff,              )
                                    )
       v.                           )                   Civil Action No.
                                    )
                                                                                10 1332
U.S.A. SUPREME COURT CLERK, et ai., )
                                    )
            Defendants.             )
--------------------------~)

                                  MEMORANDUM OPINION

       This matter is before the Court for consideration of petitioner's application to proceed in

forma pauperis and pro se petition. The Court will grant the application and dismiss the petition.

       Plaintiff alleges that the Clerk of the Supreme Court of the United States and his deputies

have "fail[ ed] to docket [his] writ of certiorari for full argument." Compi. at 1. He asks this

Court both to compel the Supreme Court Clerk to file his papers and to award him $16 billion as

compensation for the "dire psychological anguish" he has suffered. Id.

       The Clerk of the Supreme Court is the designated recipient of all documents filed with

the Supreme Court, and is authorized to reject any filing that does not comply with the applicable

rules and orders. See Sup. Ct. R. 1. This Court has no authority to determine what action, if any,

must be taken by the Justices of the Supreme Court and the Supreme Court's administrative

officers. See In re Marin, 956 F.2d 339, 340 (D.C. Cir.), cert. denied, 506 U.S. 844 (1992). In

any event, judges and other court officials have absolute immunity for their actions taken in a



                                                  1
judicial or quasi-judicial capacity. Stump v. Sparkman, 435 U.S. 349, 356 (1978).

        The Court will dismiss this action for failure to state a claim upon which relief can be

granted. See 28 U.S.C. § 1915A(b). An Order consistent with this Memorandum Opinion will

be issued separately on this same date.




Date:   1/~/fO




                                                 2